Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to applicant’s amendment filed on July 02, 2021. Claims 1, 3, 5, 6 and 21-37 are pending. Claims 1, 3, 5, 6 and 21-37 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Kumnick US Pat. Pub. No. 2015/0319158A1) teaches computer implemented methods and systems for providing a token code in conjunction with a value token. The token code serves as a shared secret for authenticating the use of the value token. Multiple token holders can possess the same value token, but each token holder may have a different token code for use with the value token.
Even though, the prior art of record teaches methods and systems performing the above mentioned steps, the prior art of record fails to teach in any combination a method and a corresponding system comprising the steps of responsive to determining that the resource provider specific token is linked to the first account, and that the resource provider identifier in the database matches the resource provider identifier in the first authorization request message, modifying, by the system comprising the server computer by communicating with the token 
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1, 3, 5, 6 and 21-37 are deemed to be statutory. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bell, S. (2011, Mar 22). Web retailer offers E-wallet. American Banker Retrieved from https://dialog.proquest.com/professional/docview/859012108?accountid=131444.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691